In The
                                  Court of Appeals
                         Seventh District of Texas at Amarillo
                                  ________________________

                                      No. 07-22-00060-CR
                                  ________________________


                                 PAULA JO READ, APPELLANT

                                                 V.

                              THE STATE OF TEXAS, APPELLEE



                              On Appeal from the 251st District Court
                                       Potter County, Texas
                  Trial Court No. 77,317-C-CR; Honorable Ana Estevez, Presiding


                                           April 19, 2022

                                MEMORANDUM OPINION
                         Before QUINN, C.J., and PIRTLE and DOSS, JJ.


       In 2020, Appellant, Paula Jo Read, was placed on deferred adjudication

community supervision for three years for the offense of possession of a controlled

substance. 1 By order of January 28, 2022, the trial court modified the terms of Appellant’s

community supervision, extending the period by one year and requiring Appellant to

       1   See TEX. HEALTH & SAFETY CODE ANN. § 481.115(c).
participate in a substance abuse felony punishment facility program for thirty days.

Appellant filed a notice of appeal from the trial court’s January 28 order. We dismiss the

appeal for want of jurisdiction.


        We have jurisdiction in a criminal case to consider an appeal from a judgment of

guilt or where jurisdiction has been expressly granted by law. See Abbott v. State, 271

S.W.3d 694, 697-98 (Tex. Crim. App. 2008).                 The trial court’s order modifying the

conditions of Appellant’s deferred adjudication community supervision is neither a

judgment of guilt nor an appealable order. See Basaldua v. State, 558 S.W.2d 2, 5 (Tex.

Crim. App. 1977) (holding that there is no constitutional or statutory authority permitting

a direct appeal from an order modifying or refusing to modify conditions of community

supervision); Castaneda v. State, No. 07-19-00049-CR, 2019 Tex. App. LEXIS 6994, at

*3 (Tex. App.—Amarillo Aug. 9, 2019, no pet.) (mem. op., not designated for publication)

(dismissing appeal from order modifying conditions of community supervision for want of

jurisdiction). 2


        By letter of March 17, 2022, we directed Appellant’s counsel to show how we have

jurisdiction over the appeal by March 31. Counsel has not filed a response to date.


        Because Appellant has not presented this court with a judgment of guilt or

appealable order, we dismiss the appeal for want of jurisdiction.


                                                                Per Curiam

Do not publish.


        2An extension of community supervision or the modification of the terms and conditions thereof is
reviewable through the habeas corpus process. See TEX. CODE CRIM. PROC. ANN. art. 17.072.

                                                   2